Citation Nr: 1120860	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  07-36 335	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for hepatitis C.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to September 1971.  

This matter is presently before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To obtain Social Security Administration (SSA) records, to afford the Veteran a VA examination, and to attempt to obtain additional service treatment records.  

A December 2005 VA liver, gall bladder, and pancreas examination report reflects that the Veteran informed the examiner that he "currently [was] receiving social security benefits."  He added that he was awarded the benefits for the "totality of his medical concerns."  He reported a history of post traumatic stress disorder, hepatitis C, bilateral arthritis of the knees, arthritis of the left shoulder, chronic lumbar back pain, and "GERD" (gastroesophageal reflux disease).  Also of record is a November 2005 letter from the Social Security Administration (SSA) to the Veteran, concerning changes to his Supplemental Security Income (SSI) payments.  He was informed of the dollar amount of his payment, commencing in January 2006.  Records from the SSA have not been associated with the Veteran's claims folder.  

There are several types of benefits administered by the SSA including age-related or retirement benefits, disability benefits, and SSI.  See 42 U.S.C.A. §§ 402, 423, 1381a, 1382 (West 2002).  Age-related or retirement benefits are based on a claimant's age and employment history.  In contrast, SSA disability benefits are based on a claimant's age, employment history, and disability while SSI benefits are based on age, disability, and income and resource limits.  Therefore, the SSA may have medical records regarding a veteran's disabilities whether he is in receipt of either disability or SSI benefits.  

If a claimant has submitted an application for SSA benefits, SSA may have developed or received relevant records, regardless of whether such claim is still pending or whether a claimant was denied SSA benefits.  Therefore, regardless of the status or ultimate determination of the application, VA's duty to obtain any relevant records obtained or developed in conjunction with a SSA claim remains unaffected.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("As long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.") (Emphasis added).  The Board also notes that VA must obtain SSA decisions and records which may have a bearing on a Veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  In this regard, the Board notes that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  As such, pursuant to this remand, and in an effort to develop additional evidence concerning the claim now before the Board on appeal, an effort should be made to clarify if SSA records pertaining to the Veteran, including decisions and medical records, are available.  

An August 2005 private medical letter shows that the Veteran was first seen in January 2005 because of elevated liver function studies.  The physician noted that the Veteran was currently under his care for hepatitis C.  A November 2005 private pathology report shows that hepatic needle biopsy testing revealed an inflammatory process highly suggestive of hepatitis C.  

The report of a November 2005 private examination shows that the Veteran provided a history of "infectious hepatitis" while in the military.  He denied IV drug use, a prior blood transfusion, or an exposure history.  The examiner noted that, while the etiology of the Veteran's hepatitis C was unknown, he "certainly could have contracted it while in the service."  A February 1990 VA Medical Record Report, conversely, shows that the Veteran conceded past heroin use.  

VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010).  The Veteran was afforded a VA liver, gall bladder, and pancreas examination in December 2005.  That examination report shows that the examiner indicated that the "C-file was not reviewed."  The Veteran provided a history of previously using certain illegal substances, to include heroin.  The Veteran did provided the examiner with certain medical records, which the examiner discussed.  These included 2005 private medical records which confirmed that the Veteran had hepatitis C.  The Veteran reported being exposed to the blood of fellow soldiers while in Vietnam, as a result of inflicted wounds secondary to shrapnel and bullet wounds.  He denied any "historical violation" of his skin as a result of this claimed blood exposure.  Hepatitis C was diagnosed.  The examiner opined that the Veteran's hepatitis C was not contracted during his military service, and he added that it was obvious that the Veteran developed hepatitis C after 1994.  

While the Board acknowledges that the VA examiner in December 2005 opined that the Veteran's hepatitis C was not related to his military service, he did not have an opportunity to review the Veteran's claims folder in association with the examination.  Applicable regulations state that it is essential that, both in the examination and evaluation, each disability be viewed in relation to its history.  See 38 C.F.R. § 4.1.  In this regard, medical examinations generally should "take into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination which takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); see also 38 C.F.R. § 3.326 (2010); VAOPGCPREC 20-95 (July 14, 1995) (a VA examiner must review a claimant's prior medical records when such a review is necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions).  Accordingly, following his review of the Veteran's claims folder, an addendum should be sought from the physician who conducted the December 2005 VA liver, gall bladder, and pancreas examination, or, if that doctor is unavailable, another examiner should review the claims file and render an opinion in this case as to the likelihood that currently diagnosed hepatitis C had its onset during active service or is otherwise the result of a disease or injury incurred in active service.

Finally, the Board notes that the September 1971 separation examination report shows that the Veteran provided a history of having been treated for infectious hepatitis in March 1971.  He indicated that he had been medivaced from Vietnam to Memphis, Tennessee.  An April 1984 VA General Medical Examination report reflects that the Veteran provided a history at that time of having been medivaced to the hospital ship Hope where he was kept in isolation for about three weeks.  He reported that he then went to Okinawa for about three months and then to a Naval Air Station hospital in Memphis.  The Board notes that it is not clear whether there have been any attempts to obtain clinical or inpatient hospital records in this case.  Therefore, on remand, the RO/AMC should attempt to obtain those records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact SSA and request all documents pertaining to any award or denial of disability benefits from the SSA, and specifically request a copy of the decision awarding or denying any benefits and copies of the medical records upon which the SSA based its decision.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

2.  The RO/AMC should attempt to obtain clinical or inpatient treatment records for the Veteran at the Memphis Naval Air Station Hospital for a period approximately from June to September 1971.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

3.  The RO/AMC should forward the claim folder to the VA examiner who examined the Veteran in December 2005, if he is available.  After reviewing the Veteran's claims folder, to include any records received from SSA in conjunction with the development sought in #1 above and to include any additional service treatment records obtained in conjuction with the development sought in #2 above, the examiner should render an opinion as to the likelihood (likely, unlikely, at least as likely as not) that currently diagnosed hepatitis C in this case had its onset in service or is the result of a disease or injury incurred during active service.  With regard to the latter, the examiner should specifically address the likelihood that hepatitis C is the result of, or related to, "infectious hepatitis" shown by history on the Veteran's September 1971 service separation examination report.  

A complete rationale should be given for all opinions and conclusions expressed in a typewritten addendum report.  

4.  In the event that the VA physician who examined the Veteran in December 2005 is unavailable, the RO/AMC should arrange for the Veteran to undergo a VA examination to determine the nature, extent and etiology of the Veteran's hepatitis C.  All indicated studies should be performed, and all findings should be reported in detail.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  Based on the medical findings and a review of the claims file, the examiner should offer an opinion as to the likelihood (likely, unlikely, at least as likely as not) that currently diagnosed hepatitis C in this case had its onset in service or is the result of a disease or injury incurred during active service.  With regard to the latter, the examiner should specifically address the likelihood that hepatitis C is the result of, or related to, "infectious hepatitis" shown by history on the Veteran's September 1971 service separation examination report.  In addition, the examiner should specifically address the Veteran's alleged risk factors including exposure to the blood of fellow soldiers.  The examiner should further discuss the risk factor elicited from treatment records indicating a history of heroin use.  

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be clearly set forth.  

5.  To help avoid future remands, the RO/AMC should ensure that all requested development has been completed (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken before returning the case to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

6.  Following any other indicated development, the RO should readjudicate the appealed issue, in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

